Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 1 of 37   PageID #:
                                   6344


                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

 LIONEL LIMA, JR., et al.,     )           Civ. No. 12-00509 SOM-WRP
 individually and on behalf of )
 all others similarly          )           ORDER CERTIFYING A QUESTION
 situated,                     )           TO THE HAWAI‘I SUPREME COURT
                               )
          Plaintiffs,          )
                               )
            vs.
                               )
 DEUTSCHE BANK NATIONAL TRUST  )
 COMPANY,                      )
                               )
           Defendant.          )
 _____________________________ )
                               )
 EVELYN JANE GIBO, et al.,     )           Civ. No. 12-00514 SOM-WRP
 individually and on behalf of )
 all others similarly          )
 situated,                     )
                               )
           Plaintiffs,         )
                               )
            vs.                )
                               )
 U.S. BANK NATIONAL            )
 ASSOCIATION,                  )
                               )
           Defendant.          )
 _____________________________ )
                               )
 DAVID EMORY BALD, et al.,                 Civ. No. 13-00135 SOM-RT
                               )
 individually and on behalf of )
 all others similarly          )
 situated,                     )
                               )
           Plaintiffs,         )
                               )
            vs.                )
                               )
 WELLS FARGO BANK, N.A.,       )
                               )
           Defendant.
                               )
 _____________________________ )


      ORDER CERTIFYING A QUESTION TO THE HAWAI‘I SUPREME COURT
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 2 of 37   PageID #:
                                   6345


 I.         CERTIFIED QUESTION.

            Pursuant to section 602-5(a)(2) of Hawai‘i Revised

 Statutes and Rule 13 of Hawai‘i Rules of Appellate Procedure,

 this court respectfully certifies the following question to the

 Hawai‘i Supreme Court:

            When (a) a borrower has indisputably
            defaulted on a mortgage for real property,
            (b) a lender has conducted a nonjudicial
            foreclosure sale but has not strictly
            complied with the requirements governing
            such sales, and (c) the borrower sues the
            lender over that noncompliance after the
            foreclosure sale and, if the property was
            purchased at foreclosure by the lender,
            after any subsequent sale to a third-party
            purchaser, may the borrower establish the
            requisite harm for liability purposes under
            the law of wrongful foreclosure and/or
            section 480-2 of Hawai‘i Revised Statutes by
            demonstrating the loss of title, possession,
            and/or investments in the property without
            regard to the effect of the mortgage on
            those items?

            The gist of the above question may be restated

 (assuming but not including the underlying factual predicates)

 as a question about which party has the burden of proof:

            Is the effect of the mortgage considered
            only as a matter of setoff that a lender has
            the burden of proving after the borrower
            establishes the amount of the borrower’s
            damages, or does a borrower with no
            preforeclosure rights in property except as
            encumbered by a mortgage bear the burden of
            accounting for the effect of the mortgage in
            establishing the element of harm in the
            liability case?



                                      2
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 3 of 37   PageID #:
                                   6346


            This question of substantive Hawai‘i law is

 “determinative of the cause” in three putative class actions

 before this court and is not answered by “clear controlling

 precedent in the Hawai‘i judicial decisions.”         Haw. R. App. P.

 13(a).

            The three cases are Lionel Lima, et al. v. Deutsche

 Bank National Trust Company, Civ. No. 12-00509 SOM-WRP (“Lima”);

 Evelyn Jane Gibo, et al. v. U.S. Bank National Association, Civ.

 No. 12-00514 SOM-WRP (“Gibo”); and David Emory Bald, et al. v.

 Wells Fargo Bank, N.A., Civ. No. 13-00135 SOM-RT (“Bald”).

            A negative answer to the certified question will

 dispose of all claims in each case.       This court therefore

 respectfully asks the Hawai‘i Supreme Court to exercise its

 discretion to accept and decide the certified question.

 II.        STANDARD FOR CERTIFYING A QUESTION.

            The Hawai‘i Supreme Court has jurisdiction and power

 “[t]o answer, in its discretion, any question of law reserved by

 a circuit court, the land court, or the tax appeal court, or any

 question or proposition of law certified to it by a federal

 district or appellate court if the supreme court shall so

 provide by rule[.]”     Haw. Rev. Stat. § 602-5(a)(2).

            “When a federal district court or appellate court

 certifies to the Hawai‘i Supreme Court that there is involved in

 any proceeding before it a question concerning the law of

                                      3
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 4 of 37   PageID #:
                                   6347


 Hawai‘i that is determinative of the cause and that there is no

 clear controlling precedent in the Hawai‘i judicial decisions,

 the Hawai‘i Supreme Court may answer the certified question by

 written opinion.”     Haw. R. App. P. 13(a).

             The court certifying a question must provide “a

 statement of prior proceedings in the case, a statement of facts

 showing the nature of the cause, the question of law to be

 answered, and the circumstances out of which the question

 arises.”    Haw. R. App. P. 13(b).

 III.        STATEMENT OF PRIOR PROCEEDINGS AND OF FACTS.

             These three putative class actions 1 have proceeded in a

 parallel manner.    Filed in 2012 in state court and removed to

 federal court, these cases have lengthy histories, which the

 court summarizes here only as relevant to the certified

 question.

             Lima arises from alleged conduct relating to

 the nonjudicial foreclosure of properties owned by Plaintiffs

 Lionel Lima, Jr., Barbara-Ann Delizo-Lima, Calvin Jon Kirby II,

 Leneen Kron, Deirdre-Dawn K. Cabison, James C. Clay, Scott A.

 Coryea, Katheryn Coryea, Richard H. Farnham, Nancy L. Farnham,

 Timothy Ryan, Donna Ryan, Kaniala Salis, and Brian S. Weatherly

 (all fourteen plaintiffs referred to collectively as “the Lima

 Plaintiffs”).    The Lima Plaintiffs are suing Defendant Deutsche


 1   No class has been certified to date.
                                   4
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 5 of 37   PageID #:
                                   6348


 Bank National Trust Company (“Deutsche Bank”).         See Lima, ECF

 No. 238 (Second Amended Complaint). 2

            Gibo arises from alleged conduct relating to the

 nonjudicial foreclosure of property owned by Plaintiffs Evelyn

 Jane Gibo, Patrick Stephen Hemmens, Deanne Davidson Hemmens,

 Vincent Labasan, and Jennifer Strike (all five plaintiffs

 referred to collectively as “the Gibo Plaintiffs”).          The Gibo

 Plaintiffs are suing Defendant U.S. Bank National Association

 (“U.S. Bank”).    See Gibo, ECF No. 196 (Second Amended

 Complaint). 3

            Finally, Bald arises from alleged conduct relating to

 the nonjudicial foreclosure of property owned by Plaintiffs

 David Emory Bald, Emily Lelis, James L.K. Dahlberg, Michael John

 Myers, Jr., Tham Nguyen Myers, David Levy, and Thomas T. Au (all

 seven plaintiffs referred to collectively as “the Bald

 Plaintiffs”).    The Bald Plaintiffs are suing Defendant Wells




 2 The Second Amended Complaint, filed on June 20, 2018, is the
 operative complaint in Lima. The Lima Plaintiffs filed their
 original Complaint in state court on June 4, 2012, and a First
 Amended Complaint on September 6, 2012. Lima, ECF Nos. 1-1, 1-
 2.

 3 The Second Amended Complaint, filed on June 20, 2018,         is the
 operative complaint in Gibo. The Gibo Plaintiffs filed          their
 original Complaint in state court on June 18, 2012, and         a First
 Amended Complaint on September 6, 2012. Gibo, ECF Nos.          1-1, 1-
 2.
                                 5
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 6 of 37   PageID #:
                                   6349


 Fargo Bank, N.A. (“Wells Fargo”).       See Bald, ECF No. 99 (First

 Amended Complaint). 4

            This order refers to the Lima Plaintiffs, Gibo

 Plaintiffs, and Bald Plaintiffs collectively as “Plaintiff

 Borrowers” and to Deutsche Bank, U.S. Bank, and Wells Fargo

 collectively as “Defendant Banks.” 5

            When removed, the cases included claims not only

 against Defendant Banks, but also against David Rosen, Defendant

 Banks’ attorney in the foreclosure proceedings.         Plaintiff

 Borrowers alleged that Defendant Banks and Rosen had breached

 their duties in selling the properties when they advertised the

 foreclosure sales as sales by quitclaim deed and postponed the

 sales without publishing notices of new dates and times.

            Plaintiff Borrowers owned properties in Hawai‘i

 encumbered by mortgages.      Each Plaintiff Borrower defaulted on

 his or her mortgage.     Each Bald Plaintiff’s mortgage debt

 exceeded the amount obtained through the foreclosure sale.


 4 The First Amended Complaint, filed on November 27, 2017, is the
 operative complaint in Bald. The Bald Plaintiffs filed their
 original Complaint in state court on July 23, 2012, and an
 amended Complaint on September 7, 2012. Bald, ECF Nos. 1-1, 1-
 3.

 5 Plaintiff Borrowers in each case are represented by the same
 counsel. The only exception is Emily Lelis. Currently
 proceeding pro se, she has yet to file anything or appear in
 court. See Bald, ECF Nos. 145, 155. Deutsche Bank and U.S.
 Bank are represented by the same counsel; Wells Fargo is
 represented by separate counsel. With the overlap in counsel,
 much of the briefing across the three cases also overlaps.
                                 6
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 7 of 37   PageID #:
                                   6350


 Bald, ECF No. 170-1, PageID # 3297.       Although this court has

 less detailed information for the Lima and Gibo Plaintiffs, they

 also appear to have had mortgage balances exceeding the

 foreclosure sales prices.      Lima, ECF No. 238-1, PageID #s 10594-

 96; Gibo, ECF No. 260-1, PageID #s 11089-90.         Further, Wells

 Fargo described some Bald Plaintiffs as having deliberately

 chosen to default, as they were investors who owned multiple

 properties and decided to spend their funds on more profitable

 properties.    Bald, ECF No. 170-1, PageID # 3297.

            Following the defaults, Defendant Banks, as

 mortgagees, initiated nonjudicial foreclosure proceedings, and

 the properties were sold in foreclosure between 2008 and 2011.

 Third parties purchased some of the properties.         Defendant Banks

 purchased other properties themselves at the foreclosure sales

 and later sold them to third-party purchasers.

            Plaintiff Borrowers sued Defendant Banks, asserting

 violations of the mortgages’ power of sale clause, violations of

 section 667-5 of Hawai‘i Revised Statutes, and unfair and

 deceptive acts or practices (“UDAP”) in violation of section

 480-2 of Hawai‘i Revised Statutes.       Lima, ECF No. 1-2; Gibo, ECF

 No. 1-2; Bald, ECF No. 1-3.




                                      7
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 8 of 37   PageID #:
                                   6351


            This court granted motions to dismiss filed by

 Defendant Banks and Rosen in each case, dismissing all claims. 6

 Lima, ECF No. 77; Gibo, ECF No. 94; Bald, ECF No. 45.          The court

 concluded that Hawai‘i’s nonjudicial foreclose law did not bar

 advertisements of sales by quitclaim deeds and did not require

 publication of auction postponements.        Plaintiff Borrowers

 appealed the court’s orders to the Ninth Circuit.         The Lima and

 Gibo appeals were consolidated, and the same Ninth Circuit panel

 presided over both the Lima/Gibo appeal and the Bald appeal.

            The Ninth Circuit withheld any ruling pending the

 Hawai‘i Supreme Court’s decision in Hungate v. Law Office of

 David B. Rosen, 139 Haw. 394, 391 P.3d 1 (2017).         Ultimately, in

 unpublished decisions, the Ninth Circuit, relying on Hungate,

 reversed the dismissal of claims against Defendant Banks and

 remanded the cases to this court.       Bald v. Wells Fargo Bank,

 N.A., 688 F. App’x 472 (9th Cir. 2017); Lima v. Deutsche Bank

 Nat’l Tr. Co., 690 F. App’x 911 (9th Cir. 2017).         The Ninth

 Circuit held that Plaintiff Borrowers had standing as

 “consumers” under section 480-2 of Hawai‘i Revised Statutes, had

 adequately alleged that Defendant Banks’ advertising and

 postponement practices were unfair within the meaning of section

 480-2, and had alleged sufficient facts showing injury under



 6 The Bald Plaintiffs had previously dismissed Rosen from their
 lawsuit, so the court denied Rosen’s motion to dismiss as moot.
                                 8
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 9 of 37   PageID #:
                                   6352


 section 480-2.    See Bald, 688 F. App’x at 474-77; Lima, 690 F.

 App’x at 913.    In the Lima/Gibo appeal, the Ninth Circuit also

 held that the Lima and Gibo Plaintiffs had sufficiently alleged

 Deutsche Bank’s and U.S. Bank’s liability for the alleged

 conduct.   Lima, 690 F. App’x at 913-14.       The Ninth Circuit

 affirmed the dismissal of the claims against Rosen.          Id. at 915.

            On remand, this court gave Plaintiff Borrowers leave

 to file amended complaints.      The amended complaints removed

 Rosen as a defendant, added new plaintiffs, and added other

 practices that Defendant Banks had allegedly wrongfully engaged

 in during the nonjudicial foreclosure proceedings.          Plaintiff

 Borrowers complained of the following practices:

            a.   Recording and publishing Notices of
            Sale that did not include a “description of
            the mortgaged property” (a) as required by
            HRS Section 667-7(a)(1) (2008) and (b) which
            was “sufficient to inform the public of the
            nature of the property to be offered for
            sale” and “calculated to interest
            purchasers,” as required by Ulrich v. Sec.
            Inv. Co., 35 Haw. 158, 172-73 (1939);

            b.   Publishing and/or posting the Notice of
            Sale for less time than required by statute;

            c.   Selling the property despite having
            failed to send the borrower a notice of
            acceleration that gave the notice that the
            standard form mortgage required about the
            unconditional right the borrower had to
            bring a separate suit to stop the sale.

            d.   Issuing notices of sale that lacked a
            description of the property that would
            interest prospective buyers and/or comply
            with statute;
                                  9
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 10 of 37   PageID #:
                                    6353



             e.   Advertising the auctions of properties
             by “quitclaim deed” and/or without any
             covenants or warranties of title whatsoever;

             f.   Postponing auctions so frequently that
             the substantial majority of sale dates
             advertised in the Class’s published notices
             of sale were not the actual auction dates;

             g.   Postponing auctions without publishing
             notices of the rescheduled auctions’ new
             dates and times;

             h.   Changing the location of the auction
             without publishing the new location; and

             i.   Including as a term of sale that time
             was of the essence and that successful
             bidders were expected to close their sales
             within thirty days of their auctions, when
             in fact such sales either never, or almost
             never, closed within the specific timeframe.

 Lima, ECF No. 182, PageID #s 6540-41; Gibo, ECF No. 196, PageID

 #s 6520-21; see also Bald, ECF No. 99, PageID #s 2577-78

 (complaining of roughly half of the listed practices).

             In their amended complaints, Plaintiff Borrowers now

 assert: (1) a tort claim for wrongful foreclosure, and (2) a

 UDAP claim under section 480-2. 7      Lima, ECF No. 182, PageID

 #s 6550, 6564; Gibo, ECF No. 196, PageID #s 6530, 6541; Bald,

 ECF No. 99, PageID # 2604.


 7 The claim is phrased as one for both UDAP and unfair methods of
 competition (“UMOC”). See, e.g., Lima, ECF No. 182, PageID
 # 6564. While section 480-2 applies to both UDAP and UMOC
 claims, Plaintiff Borrowers have not made separate arguments
 relating to UDAP and UMOC. See HRS § 480-2(a) (“Unfair methods
 of competition and unfair or deceptive acts or practices in the
 conduct of any trade or commerce are unlawful.”).
                                 10
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 11 of 37   PageID #:
                                    6354


             Plaintiff Borrowers seek damages “at law and in

 equity, including but not limited to rescissory or equitable

 damages intended to be equivalent to restoration of title and

 possession unlawfully taken from Plaintiffs and the other

 members of the Class, market value, lost rental value and sums

 expended by Plaintiffs and other members of the Class in the

 acquisition and/or improvement of their wrongfully sold

 properties, moving or rental of alternate properties.”           Lima,

 ECF No. 182, PageID # 6570; Gibo, ECF No. 196, PageID # 6547;

 see also Bald, ECF No. 99, PageID # 2608. 8        They also seek

 several other forms of relief, including treble damages.

             Defendant Banks in each case filed motions for summary

 judgment, arguing, among other things, that Plaintiff Borrowers’

 claims fail because they cannot prove the harm element of either

 their wrongful foreclosure claim or their section 480-2 claim.

 Lima, ECF No. 238; Gibo, ECF No. 260; Bald, ECF No. 170.

 Defendant Banks argue that, assuming that Defendant Banks


 8   The Bald complaint uses slightly different wording:

        [D]amages at law and in equity, including but not
        limited to rescissory or equitable damages
        intended to be equivalent to a restoration of
        title and possession unlawfully taken from
        Plaintiffs and the other members of the Class,
        and sums expended by Plaintiffs and the other
        members of the Class in the acquisition and/or
        improvement of their wrongfully sold
        properties[.]

 Bald, ECF No. 99, PageID # 2608 (emphasis added).
                                 11
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 12 of 37   PageID #:
                                    6355


 engaged in the alleged practices and that those practices

 violated the powers of sale and the statutes governing

 nonjudicial foreclosure proceedings, Plaintiff Borrowers offer

 no evidence that they suffered any harm as a result of the

 practices.    Lima, ECF No. 238-1, PageID #s 10587-10600, 10601-

 02, 10610-11; Gibo, ECF No. 260-1, PageID #s 11081-94, 11095-96,

 11104-05; Bald, ECF No. 170-1, PageID #s 3295-3300.          Defendant

 Banks argue that Plaintiff Borrowers provide no evidence that

 Plaintiff Borrowers would have been able to keep their

 properties had the allegedly wrongful actions not occurred, that

 the sales prices of the properties would have been higher had

 the actions not occurred, and/or that the properties’ sales

 prices or fair market values exceeded the amounts owed on

 Plaintiff Borrowers’ mortgages.

             Plaintiff Borrowers respond that evidence that each

 Plaintiff Borrower lost title, possession, and the value of

 investments in that Plaintiff Borrower’s property is sufficient

 to survive summary judgment.       Lima, ECF No. 247, PageID

 #s 13966-80; Gibo, ECF No. 268, PageID #s 13125-39; Bald, ECF

 No. 185, PageID #s 4704-13.       Plaintiff Borrowers argue that they

 were harmed by the loss of title and possession of the

 properties that they had before Defendant Banks foreclosed.

 According to Plaintiff Borrowers, their mortgage debts are

 relevant only after Defendant Banks’ liability has been proven

                                     12
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 13 of 37   PageID #:
                                    6356


 at trial--i.e., as a matter of setoff that Defendant Banks have

 the burden of proving in the damages stage.

             After hearing argument on the summary judgment

 motions, this court issued a minute order on April 30, 2019,

 asking the parties to submit briefs on whether to certify a

 question to the Hawai‘i Supreme Court.        The order explained:

             During summary judgment proceedings in this
             case, the court has expressed concern about
             whether Plaintiffs have adequately shown
             that they sustained harm as a result of
             Defendants’ allegedly wrongful actions.
             Plaintiffs have pointed to the loss of title
             to and possession of their real property and
             to the alleged loss of their investments in
             the property. This court is uncertain
             whether, as part of their liability case,
             Plaintiffs must take into account that any
             such loss is subject to the mortgage that
             was foreclosed on. Plaintiffs view the
             effect of the mortgage as an offset that
             Defendants have the burden of proving in the
             damages part of the case, not something that
             must be considered in determining whether,
             as a matter of the elements of the liability
             portion of the case, Plaintiffs have
             sustained harm at all. While the liability
             issue goes to the identity and nature of the
             harm, and the damages issue goes to the
             extent or amount of the harm, it is not
             presently clear to this court that the
             effect of the mortgage falls entirely and
             exclusively within the damages issue. This
             makes a difference for summary judgment
             purposes because Defendants are asking this
             court to rule that Plaintiffs fail to show
             the existence of harm in the context of the
             liability portion of the case. When
             Plaintiffs say their harm includes the loss
             of title and possession and leave out of
             that description any reference to the
             encumbrances on that title and possession,
             they appear to be saying that they satisfy
                                   13
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 14 of 37   PageID #:
                                    6357


             the elements of their case in chief by
             showing that they have been deprived of more
             than they would have had even with a
             properly conducted foreclosure. Is that a
             legitimate definition of their harm for
             liability purposes under Hawaii law, or is
             the law so unclear that a question should be
             certified?

 Lima, ECF No. 267; Gibo, ECF No. 288; Bald, ECF No. 198.             The

 parties submitted their briefs on May 6, 2019.         Lima, ECF Nos.

 273, 274; Gibo, ECF Nos. 292, 293; Bald, ECF Nos. 200, 201.

             The court has concluded that the most appropriate

 course of action is to seek guidance from the Hawai‘i Supreme

 Court.   In doing so, this judge recognizes her duty to decide

 the matters before her.      This judge does not lightly impose on

 another court while doing that.       However, in the interest of

 deciding correctly and promptly, this judge, for the first time

 in over 20 years on the bench, certifies a question.

 IV.         QUESTION OF LAW TO WHICH AN ANSWER IS SOUGHT AND
             EFFECT OF AN ANSWER ON THE PROCEEDINGS.

             The question to which an answer is sought asks:

             When (a) a borrower has indisputably
             defaulted on a mortgage for real property,
             (b) a lender has conducted a nonjudicial
             foreclosure sale but has not strictly
             complied with the requirements governing
             such sales, and (c) the borrower sues the
             lender over that noncompliance after the
             foreclosure sale and, if the property was
             purchased at foreclosure by the lender,
             after any subsequent sale to a third-party
             purchaser, may the borrower establish the
             requisite harm for liability purposes under
             the law of wrongful foreclosure and/or
             section 480-2 of Hawai‘i Revised Statutes by
                                   14
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 15 of 37   PageID #:
                                    6358


             demonstrating the loss of title, possession,
             and/or investments in the property without
             regard to the effect of the mortgage on
             those items?
             The intended focus of the certified question is on the

 nature of the harm required to prove liability, not on the

 calculation of the amount or extent of damages.          The court is

 unsure whether the effect of the mortgage may be effectively

 ignored in determining whether a borrower has established

 liability.

             The question may be restated as asking about the

 allocation of burdens between the parties:

             Is the effect of the mortgage considered
             only as a matter of setoff that a lender has
             the burden of proving after the borrower
             establishes the amount of the borrower’s
             damages, or does a borrower with no
             preforeclosure rights in property except as
             encumbered by a mortgage bear the burden of
             accounting for the effect of the mortgage in
             establishing the element of harm in the
             liability case?

             If the Hawai‘i Supreme Court concludes that the effect

 of a mortgage must be considered in determining whether a

 borrower establishes the harm element of a prima facie liability

 case for wrongful foreclosure or a section 480-2 claim, this

 court anticipates granting summary judgment for Defendant Banks

 because Plaintiff Borrowers’ only evidence of harm relates to

 the loss of title, possession, and investments in the properties

 without regard to any mortgage.       A grant of summary judgment on

 these grounds would dispose of all claims.
                                 15
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 16 of 37    PageID #:
                                    6359


             If the Hawai‘i Supreme Court arrives at a different

 conclusion, that ruling will not dispose of the cases.           Instead,

 this court will need to address the remaining arguments in

 Defendant Banks’ motions for summary judgment, as well as the

 issues in motions to dismiss filed by Deutsche Bank and U.S.

 Bank.    Lima, ECF No. 232; Gibo, ECF No. 257.       Wells Fargo has

 also filed a separate motion for partial summary judgment.

 Bald, ECF No. 171.     These motions are substantial and together

 raise dozens of complicated and often related issues.           The

 effect of the mortgage on establishing harm is the only matter

 common to all Plaintiff Borrowers’ claims.         That is, even if

 this court addressed all of the other issues, it is unlikely

 that the claims of all named Plaintiff Borrowers would be

 disposed of by motions.

             Notably, Plaintiff Borrowers in all three cases have

 filed for class certification.       Lima, ECF No. 237; Gibo, ECF No.

 259; Bald, ECF No. 124.      In the aggregate, the motions involve

 over 1,500 borrowers whose properties were foreclosed.           In

 support of their class certification motions, Plaintiff

 Borrowers submitted an expert report on damages, specifically

 with respect to calculations of lost rental value.          Defendant

 Banks have filed motions to strike the report on Daubert

 grounds.    Lima, ECF No. 234; Gibo, ECF No. 237; Bald, ECF No.

 181.    The harm issue raised in Defendant Banks’ summary judgment

                                     16
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 17 of 37   PageID #:
                                    6360


 motions is directly relevant to the class certification motions

 and may also affect the Daubert motions. 9

             If this court denies summary judgment on liability and

 grants class certification, the trials in these cases will be

 lengthy.    Multiple trials may be required if certain issues need

 to be tried separately.      For example, there could be separate

 trials to determine the amount of damages for each Plaintiff

 Borrower if damages are tied to the value of each Plaintiff

 Borrower’s property and/or to the date of foreclosure of that

 property.

             These cases are very old and have gone up on appeal to

 the Ninth Circuit once already.       Defendant Banks argue that

 certifying a question will cause further delay.          This court

 understands that a federal court typically tries to predict how

 a state supreme court would rule on an issue.         However, if this

 court predicts incorrectly, the length of the resulting delay

 and the extent and complexity of the required proceedings would

 far eclipse any delay flowing from certification of a question.

             Although an affirmative answer to the question being

 certified here is expected to dispose of the three cases before

 this court, such an answer would not necessarily leave borrowers

 in other cases with no remedy against lenders who have not


 9 An answer to the certified question would likely affect several
 other actions pending in this district court, some before
 several other judges.
                                 17
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 18 of 37   PageID #:
                                    6361


 strictly complied with nonjudicial foreclosure requirements.

 The question as framed here goes to the legal issue of who has

 the burden of proof, and the effect of the answer in the three

 cases in issue turns on whether, if Plaintiff Borrowers have the

 burden, they have met or failed to meet their burden.           Even if

 Plaintiff Borrowers are unsuccessful in the three cases in issue

 here, that in no way precludes borrowers in other cases with

 different records from meeting any burden the law may place on

 them.   In short, clarifying the law will not inexorably rob all

 borrowers of any remedy.

 V.          LEGAL CIRCUMSTANCES OUT OF WHICH THE CERTIFIED
             QUESTION ARISES.

             Recently, the Hawai‘i Supreme Court has issued several

 opinions relating to wrongful foreclosure and UDAP claims, some

 with factual allegations similar to those raised in Lima, Gibo,

 and Bald.    The Ninth Circuit and federal district judges in this

 jurisdiction have also applied Hawai‘i substantive law to

 analyze such claims.     However, the case law addressing

 nonjudicial foreclosures does not provide a clear answer to the

 certified question.

             This court views as unsettled how the harm issue

 should be addressed in the context of both the wrongful

 foreclosure tort claims and the UDAP claims before it.           Stated

 in its starkest terms, resolving the parties’ dispute (and

 answering the certified question) could leave Plaintiff
                                 18
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 19 of 37   PageID #:
                                    6362


 Borrowers with no recovery or with a windfall.         In other words,

 in trying to discern where the burdens lie, this court is not

 engaging in a purely philosophical exercise.         One might think

 that everything will sort itself out if this court simply allows

 the cases to proceed, and that whether the mortgage debt is

 considered as a liability issue or as a setoff issue will not

 matter to the final judgments.       That would ignore the status of

 the three cases, particularly the class action issues.           Far from

 trying to determine how many angels can dance on the head of a

 pin, this court is trying to parse the governing law in a manner

 that will allow these cases to proceed in an orderly fashion.

             A.   Wrongful Foreclosure Tort Claims.

             “Hawaii law requires strict compliance with statutory

 foreclosure procedures” enumerated in section 667-5 of Hawai‘i

 Revised Statutes, the now-repealed nonjudicial foreclosure

 statute.    In re Kekauoha-Alisa, 674 F.3d 1083, 1090 (9th Cir.

 2012) (citing Lee v. HSBC Bank USA, 121 Haw. 287, 218 P.3d 775

 (2009)).    In the past few years, the Hawai‘i Supreme Court has

 formally recognized the tort of wrongful foreclosure arising out

 of violations of section 667-5.       See Bank of America, N.A. v.

 Reyes-Toledo, 143 Haw. 249, 263, 428 P.3d 761, 775 (2018)

 (citing Hungate v. Law Office of David B. Rosen, 139 Haw. 394,

 407, 391 P.3d 1, 14 (2017); Santiago v. Tanaka, 137 Haw. 137,

 157-58, 366 P.3d 612, 632-33 (2016); and Mount v. Apao, 139 Haw.

                                     19
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 20 of 37   PageID #:
                                    6363


 167, 180, 384 P.3d 1268, 1281 (2016), as examples of the Court’s

 “past consideration of potential circumstances in which a

 wrongful foreclosure claim may exist in non-judicial

 foreclosures”).

             The Hawai‘i Supreme Court has not yet identified the

 elements of a wrongful foreclosure claim specifically in the

 nonjudicial foreclosure context, but it has stated that

 “[g]enerally, if a foreclosure is conducted negligently or in

 bad faith to the detriment of the mortgagor, the mortgagor may

 assert a claim of wrongful foreclosure by establishing the

 following elements: (1) a legal duty owed to the mortgagor by

 the foreclosing party; (2) a breach of that duty; (3) a causal

 connection between the breach of that duty and the injury

 sustained; and (4) damages.”       Reyes-Toledo, 143 Haw. at 264

 n.12, 428 P.3d at 776 n.12 (citing James Buchwalter et al., 59

 C.J.S. Mortgages § 650 (2009)).       Thus, “to assert a wrongful

 foreclosure claim, . . . the mortgagor must have suffered an

 ‘injury in fact’ and damages as a result.”         Id. at 264, 28 P.3d

 at 776.

             It is unclear whether the effect of the mortgage must

 be considered when determining whether a borrower has provided

 evidence of injury and damages in its prima facie case of

 wrongful foreclosure.      As stated above, the only evidence of

 harm provided by Plaintiff Borrowers is evidence of the loss of

                                     20
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 21 of 37   PageID #:
                                    6364


 title, possession, and investments in the properties, as if all

 of these attach to property owned free and clear.

             Generally, tort claims require “the plaintiff to show

 ‘that the harm would not have occurred’ in the absence of--that

 is, but for--the defendant’s conduct.”        Univ. of Tex. Sw. Med.

 Ctr. v. Nassar, 570 U.S. 338, 346-47 (2013) (citing Restatement

 of Torts § 431, Comment a (negligence); § 432(1), and Comment a

 (same)) (other citations omitted).        It is undisputed that

 Plaintiff Borrowers defaulted on their mortgages and were

 subject to foreclosure.      If Plaintiff Borrowers’ harm is the

 loss of title, possession, and investments in their properties,

 that loss might well have occurred even if Defendant Banks had

 not engaged in the alleged advertising, publication, and

 postponement practices.      That is, even if Defendant Banks had

 conducted the nonjudicial foreclosure proceedings according to

 all applicable requirements, 10 Plaintiff Borrowers’ properties

 might still have been sold at foreclosure.

             Plaintiff Borrowers argue that O’Grady v. State, 140

 Haw. 36, 398 P.3d 625 (2017), precludes this type of “but for”

 analysis.    See, e.g., Lima, ECF No. 274, PageID # 17173.           In

 O’Grady, falling rocks and a related car accident on a state


 10This court is not here saying that it has made any factual
 finding that Defendant Banks have engaged in unlawful practices
 or wrongfully foreclosed. Such a determination will, in any
 event, be rendered unnecessary if Plaintiff Borrowers are
 determined to have failed to show cognizable harm.
                                 21
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 22 of 37    PageID #:
                                    6365


 highway led to a negligence claim.         See 140 Haw. at 40, 398 P.3d

 at 629.   The Hawai‘i Supreme Court applied “a two-step analysis

 for determining whether the defendant’s conduct was the legal

 cause of the plaintiff’s injuries.”         Id. at 44, 398 P.3d at 633.

 “[T]he defendant’s conduct is the legal cause of the harm to the

 plaintiff if ‘(a) the actor’s conduct is a substantial factor in

 bringing about the harm, and (b) there is no rule of law

 relieving the actor from liability because of the manner in

 which his or her negligence has resulted in the harm.’”              Id.

 (alterations omitted) (quoting Taylor-Rice v. State, 91 Haw. 60,

 74, 979 P.2d 1086, 1100 (1999)).         O’Grady did not address

 foreclosures, but assuming the “substantial factor” test applies

 in the present context, it is unclear whether Plaintiff

 Borrowers can show that Defendant Banks’ alleged conduct was a

 substantial factor in bringing about the loss of title,

 possession, and investments in Plaintiff Borrowers’ properties

 if Plaintiff Borrowers fail to account for the mortgages they

 indisputably defaulted on.

             Possibly, the harm to Plaintiff Borrowers should be

 viewed as the loss of title, possession, and investments in

 their properties earlier than the loss would have occurred with

 properly conducted foreclosures.         This interpretation recognizes

 that the foreclosure sales of the properties were inevitable

 given Plaintiff Borrowers’ defaults, but that the sales should

                                     22
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 23 of 37   PageID #:
                                    6366


 have been redone to comply with all requirements governing the

 manner of foreclosure.      In other words, even if Plaintiff

 Borrowers’ properties would have eventually been sold (absent

 evidence that they could have cured their defaults had the sales

 been postponed), they suffered harm from Defendant Banks’

 premature selling of the properties.

             However, even this characterization of harm raises the

 question of how to deal with Plaintiff Borrowers’ mortgages.            If

 Plaintiff Borrowers can claim only the loss of something they

 had in the first place, then how can they ignore the mortgages,

 as they never had unencumbered interests in their properties?

             Absent the foreclosure sales, Plaintiff Borrowers

 would have continued to be obligated to make their mortgage

 payments.    And absent any noncompliance with foreclosure

 requirements, Plaintiff Borrowers’ mortgages would have been

 taken into account.     Under this line of reasoning, Plaintiff

 Borrowers themselves arguably must include evidence of their

 outstanding mortgage debt in claiming harm in the form of loss

 of title, possession, and investments.        That is, they cannot

 claim as harm the loss of something they never had.

             But this court cannot say that this line of reasoning

 reflects Hawai‘i law on the appropriate remedy in all wrongful

 foreclosure cases.     Critical to this court’s uncertainty is

 Santiago v. Tanaka, which involved a wrongful foreclosure of

                                     23
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 24 of 37   PageID #:
                                    6367


 property owned by the Santiagos.         The Santiagos had a purchase

 money mortgage from their seller, who proceeded to foreclose

 even though the Santiagos were not in default when their

 property was sold.     See 137 Haw. at 140, 157-58, 366 P.3d at

 615, 632-33.    The Hawai‘i Supreme Court noted that “the classic

 remedy” in such circumstances would be “return of title and

 possession,” but that “money damages . . . may be substituted

 for title and possession in certain instances pursuant to the

 equitable powers of a court in adjudicating a case arising from

 a mortgage foreclosure.”      Id. at 154 n.33, 366 P.3d at 629 n.33.

 To “prevent forfeiture of [the Santiagos’] interests,” the

 Hawai‘i Supreme Court “exercise[d] [its] equitable power in

 awarding restitution.”      Id. at 158, 366 P.3d at 633.      It

 concluded that “the Santiagos are entitled to restitution of

 their proven out-of-pocket losses.”        Id.    Having purchased the

 property in 2006 for $1,317,518.31, the Santiagos were entitled

 to $1,412,790.79, which included the Santiagos’ $800,000 down

 payment on the property, $585,161.60 covering “mortgage payments

 from September 2006 to March 2011,” $17,518.31 in closing

 charges associated with the sale, and $10,110.88 in property

 taxes that the Santiagos paid following the foreclosure sale.

 See id. at 142, 158, 366 P.3d at 617, 633.          It is not clear from

 the opinion why mortgage payments that ended up totaling

 $585,161.60 were made up to March 2011.          The foreclosure sale

                                     24
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 25 of 37   PageID #:
                                    6368


 occurred in October 2008.      See id. at 145, 366 P.3d at 620.

 Moreover, mortgage payments from 2006, when the Santiagos bought

 the property, through June 2008 totaled $235,161.60.          Id. at 144

 n.17, 366 P.3d at 619 n.17.       That means that more than half of

 the $585,161.60 in mortgage payments were made after the

 foreclosure sale.

             Later, in Mount v. Apao, the Hawai‘i Supreme Court

 directed the circuit court on remand “to apply Santiago to

 determine an appropriate remedy for the wrongful foreclosure.”

 139 Haw. at 180, 384 P.2d at 1281.        Hungate also cited Santiago,

 stating that, “[w]hen voiding the foreclosure is not possible,

 the mortgagor is entitled to ‘restitution of their proven out-

 of-pocket losses’ through a wrongful foreclosure claim.”             139

 Haw. at 407, 391 P.3d at 14.

             Plaintiff Borrowers rely on Santiago for the

 proposition that the harm in a wrongful foreclosure is the loss

 of title and possession in the property, and that, if return of

 title and possession is not feasible, then a court may award

 restitution to the borrower pursuant to the court’s equitable

 powers.   Plaintiff Borrowers conclude that a borrower’s

 outstanding mortgage debt is not relevant to determining whether

 a borrower is harmed by a violation of foreclosure requirements;

 Plaintiff Borrowers view mortgages as relevant only as a matter

 of setoff.    See, e.g., Lima, ECF No. 247, PageID #s 13970-80.

                                     25
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 26 of 37   PageID #:
                                    6369


             The Santiago decision makes no mention of the effect

 of any remaining mortgage obligation owed by the Santiagos.             The

 wrongful foreclosure was premised on mortgage provisions

 allowing the lender to declare all outstanding amounts

 immediately due and payable upon the Santiagos’ default.             137

 Haw. at 144, 366 P.3d at 619.       But there is no discussion in the

 Santiago opinion going to the satisfaction of any mortgage

 obligation, even after the holder of the purchase money mortgage

 bought the property for $365,000 at the foreclosure auction in

 2008.   See id. at 145, 366 P.3d at 620.

             That foreclosure price was far below the more than

 $1.3 million that the Santiagos had paid just two years earlier.

 The Hawai‘i Supreme Court appears to have been intent on

 avoiding a huge windfall to the lender.        The Court did not

 expressly refer to any windfall to the victimized borrowers, but

 the “total out-of-pocket losses of $1,412,790.79” resulting from

 the wrongful foreclosure appears to have disregarded any

 remaining mortgage obligation, and to have ended up compensating

 the Santiagos for payments made even during the years they

 occupied the property.      Thus, the Santiagos were repaid whatever

 they had spent, were left with no debts, and were in effect

 given rent-free occupancy before losing title.         Plaintiff

 Borrowers therefore read Santiago as establishing that, under

 Hawai‘i law, borrowers who have been subjected to wrongful

                                     26
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 27 of 37   PageID #:
                                    6370


 foreclosures may end up debt-free, and reimbursed for all

 payments made relating to the property or to the foreclosure.

             As added support for their reading, Plaintiff

 Borrowers point to Beneficial Hawaii, Inc. v. Kida, 96 Haw. 289,

 30 P.3d 895 (2001), in which a mortgage was declared void

 because it had issued through the services of an unlicensed

 mortgage broker.     That left the purchaser owning property free

 and clear of a mortgage.      But this purported windfall resulted

 from the mortgagee’s failure “to adduce evidence sufficient to

 prove that it was entitled to any equitable relief.”          Id. at

 296, 30 P.3d at 902.     This court therefore questions whether

 Plaintiff Borrowers should rely on Kida as establishing what

 Plaintiff Borrowers may recover.         It was the failure of proof,

 not some unassailable borrower’s right, that resulted in the

 purported windfall to the borrower.

             Notably, Santiago and Mount involved borrowers who had

 cured their defaults or were denied the opportunity to cure.

 The decisions do not expressly limit the remedies discussed to

 those for whom no foreclosure at all should have occurred, but

 this court recognizes that not all wrongful foreclosures are the

 same.   Like the three cases before this court, Hungate involved

 wrongdoing in the manner in which the nonjudicial foreclosure

 was conducted, not foreclosure that never should have occurred

 even had the lender strictly complied with procedural

                                     27
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 28 of 37   PageID #:
                                    6371


 requirements.    The borrower in Hungate had defaulted, and the

 opinion gives no indication that the borrower could have cured

 the default.    The borrower’s remedy for wrongful foreclosure

 remained “out-of-pocket losses.”         See Hungate, 139 Haw. at 399,

 391 P.3d at 6.     Plaintiff Borrowers read “out-of-pocket losses”

 as allowing them to recover title, possession, and investments

 in their properties in the same manner that the nondefaulting

 Santiagos did.     See, e.g., Lima, ECF No. 247, PageID #s 13969-

 72.

             Although relying on Santiago, Plaintiff Borrowers do

 not appear to be seeking a full extinguishing of mortgage debt.

 They instead seek to avoid having to take that debt into account

 at the summary judgment stage or the class certification stage.

 Defendant Banks argue that if a borrower has an “underwater”

 mortgage (i.e., a mortgage with an outstanding balance that

 exceeds the value of the property) or if a borrower deliberately

 chooses to default, the borrower cannot ignore the mortgage debt

 when challenged at the summary judgment stage.

             The conundrum before this court is how, if at all, the

 “out-of-pocket losses” restitution analysis bears on whether a

 borrower can prove the harm element in the liability portion of

 a wrongful foreclosure claim.       Santiago may suggest that any

 remaining mortgage debt be disregarded, and the investment value

 in the property be returned to borrowers without setoff.             See

                                     28
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 29 of 37   PageID #:
                                    6372


 137 Haw. at 158, 366 P.3d at 633.        The Hawai‘i Supreme Court

 recognized that, “[a]t the time of their ejectment, the

 Santiagos had made virtually full payment to Tanaka for the

 Tavern, including an $800,000 down payment and $585,161.60 in

 mortgage payments.”     Id.   It is not clear whether the result

 would have been the same if the mortgage debt had substantially

 exceeded the value of the property.

             If the effect of the mortgage does matter in the harm

 analysis, such that a borrower whose debt exceeds the value of

 the property does not suffer harm, that of course leaves the

 question of how to determine the value of the property.

 Defendant Banks offer the foreclosure prices as evidence of

 value, but this court is not here adopting that approach or

 including that issue in the certified question.          This court

 notes that Santiago appeared to disregard the foreclosure price

 of $365,000.     See 137 Haw. at 145, 366 P.3d at 620.

             B.    UDAP Claims.

             To state a UDAP claim, a plaintiff must demonstrate:

 “(1) a violation of section 480–2; (2) injury to the consumer

 caused by such a violation; and (3) proof of the amount of

 damages.”    Isagawa v. Homestreet Bank, 769 F. Supp. 2d 1225,

 1237 (D. Haw. 2011) (citing Davis v. Wholesale Motors, Inc., 86

 Haw. 405, 417, 949 P.2d 1026, 1038 (App. 1997)).          “[W]hile proof

 of a violation of chapter 480 is an essential element of an

                                     29
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 30 of 37   PageID #:
                                    6373


 action under HRS § 480–13, the mere existence of a violation is

 not sufficient ipso facto to support the action; forbidden acts

 cannot be relevant unless they cause [some] private damage.”

 Robert’s Haw. Sch. Bus, Inc. v. Laupahoehoe Transp. Co., Inc.,

 91 Haw. 224, 254 n.30, 982 P.2d 853, 883 n.30 (1999) (second

 alteration in original) (quoting Ai v. Frank Huff Agency, Ltd.,

 61 Haw. 607, 618, 620-21, 607 P.2d 1304, 1312, 1313 (1980)),

 superseded by statute on other grounds as noted in Davis v. Four

 Seasons Hotel Ltd., 122 Haw. 423, 428 n.9, 228 P.3d 303, 308 n.9

 (2010).

             “HRS chapter 480 does not define injury or damages,

 but ‘Hawai‘i courts have not set a high bar for proving’

 injury.”    Hungate, 139 Haw. at 412, 391 P.3d at 19 (quoting

 Compton v. Countrywide Fin. Corp., 761 F.3d 1046, 1053 (9th Cir.

 2014)).    However, “[a]ny injury must be fairly traceable to the

 defendant’s actions.”      Kekauoha-Alisa, 674 F.3d at 1092 (citing

 Flores v. Rawlings Co., LLC, 117 Haw. 153, 167 n.23, 177 P.3d

 341, 355 n.23 (2008)).

             In Kekauoha-Alisa, the Ninth Circuit addressed injury

 in a UDAP claim in an adversary proceeding in bankruptcy court.

 The claim was founded on alleged violations of section 667-5’s

 publication requirements.      The Ninth Circuit stated, “Under HRS

 § 480–13, the injury is measured through standard expectation

 damages, i.e., damages sufficient to make the plaintiff whole.”

                                     30
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 31 of 37   PageID #:
                                    6374


 Kekauoha-Alisa, 674 F.3d at 1092 (citing Leibert v. Fin.

 Factors, Ltd., 71 Haw. 285, 290-91, 788 P.2d 833, 836–37

 (1990)).    Because the bankruptcy court “made no finding--

 explicit or otherwise--that the enumerated damages were caused

 by and fairly traceable to Lenders’ improper postponement,” the

 Ninth Circuit remanded the case to the bankruptcy court to make

 such findings.     Id. at 1093.

             The Ninth Circuit said it was not enough for a debtor

 to “simply list[] as damages Debtor’s loss of equity in her

 property, the rental value of the property for the time Debtor

 was apparently excluded from possession, and attorneys’ fees

 accrued in the state court ejectment action.”         Id.   It reasoned:

             The damages the bankruptcy court awarded all
             flow from the foreclosure on Debtor’s home
             and appear to give Debtor an inappropriate
             windfall. This seems irreconcilable with
             the bankruptcy court’s finding that Debtor
             did not experience foreclosure of her home
             because of Lenders’ imperfect postponement
             procedure. As the bankruptcy court phrased
             it, “There is no question, . . . that the
             Mortgage was in default and that the
             mortgagee was entitled to foreclose. The
             only question is whether the proper party
             foreclosed the Mortgage in the proper
             manner.” In sum, the court’s findings of
             fact appear to establish that Debtor’s
             losses “result[ed] from” her default, rather
             than Lenders’ failure to shout out the
             postponement of the foreclosure.




                                     31
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 32 of 37   PageID #:
                                    6375


 Id. (citing Haw. Med. Ass’n v. Haw. Med. Serv. Ass’n, Inc., 113

 Haw. 77, 114, 148 P.3d 1179, 1216 (2006)). 11

             On remand, to “properly narrow[] the inquiry to the

 damage caused by Lenders’ deceptive postponement,” the

 bankruptcy court was directed to “determine the difference, if

 any, between Debtor’s situation had Lenders properly postponed

 the foreclosure sale and Debtor’s actual situation, given that

 the sale was improperly postponed.” 12      Id.


 11The Ninth Circuit also noted that the plaintiff-debtor had
 suggested that “she can prove that but for Lenders’ improper
 postponement, she might have succeeded in curing her default”
 and that “[t]his fact, if proven, might establish that Debtor’s
 temporary loss of possession of the property was ‘fairly
 traceable’ to Lenders’ deceptive practice.” Kekauoha-Alisa, 674
 F.3d at 1093 (quoting Flores, 117 Haw. at 167 n.23, 177 P.3d at
 355 n.23).

 12   On remand, the bankruptcy court stated,

        [H]aving reviewed the record again, I now think that
        the improper notice of postponement did not cause the
        Debtor to lose the value of the equity in her
        property. The defective postponement did not
        extinguish the Debtor’s debt to the Lenders, discharge
        the lien of the mortgage, or preclude the Lenders from
        foreclosing. It means only that the Lender must
        renotice the foreclosure for a later date. Any
        damages flowing from the fact of the foreclosure are
        not compensable, because the Lender unquestionably had
        (and still has) the right to foreclose. The only
        compensable damages are those caused by the wrongful
        postponement of the foreclosure--in other words,
        damages caused by the fact that the Lenders took
        ownership and possession of the Debtor’s property
        before the Lenders were entitled to do so.

 In re Kekauoha-Alisa, Bankr. No. 467,468, 2012 WL 3061511, at *2
 (Bankr. D. Haw. Jul. 26, 2012). The bankruptcy court went on to
 award “the fair rental value of the property from the date that
                                 32
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 33 of 37   PageID #:
                                    6376


             The Ninth Circuit in Kekauoha-Alisa therefore

 considered the borrower’s default when analyzing the harm

 element in a UDAP claim and appeared to require the borrower to

 offer evidence of harm beyond the loss of title, possession, and

 investment in the property.       The Ninth Circuit’s “interpretation

 of Hawai‘i law remains binding in the Ninth Circuit ‘in the

 absence of any subsequent indication from the Hawai‘i courts

 that our interpretation was incorrect.’”         Kona Enters., Inc. v.

 Estate of Bishop, 229 F.3d 877, 884 n.7 (9th Cir. 2000)




 she wrongfully lost ownership of the property pursuant to the
 invalid foreclosure sale until the Lenders restore title to her
 and the attorneys’ fee she incurred in [a related] ejectment
 case.” Id. at *4. The award was trebled under section 480-2.
 See id.
           The lenders sought reconsideration of the award,
 arguing that “their misconduct--the invalid notice of
 postponement of the foreclosure sale--did not cause this damage,
 because the Debtor was still in default and they were still
 entitled to foreclose.” In re Kekauoha-Alisa, Bankr. No. 05-
 01215, 2013 WL 773057, at *1 (Bankr. D. Haw. Feb. 27, 2013).
 The bankruptcy court denied the lenders’ motion, reasoning that
 “[t]he Lenders’ misconduct did cause these losses,” and that
 “[w]hether or not the Debtor was able to make the mortgage
 payments, the Debtor was entitled to the use and ownership of
 the property until the Lenders properly foreclosed their
 mortgage.” Id. at *2.
           Thus, the bankruptcy court did not consider the effect
 of the mortgage in determining whether the lenders caused the
 debtor harm. See also Paresa v. HSBC Bank USA, N.A., Civ. No.
 17-00248 DKW-RLP, 2018 WL 2090605, at *10 (D. Haw. May 4, 2018)
 (referring to a premature nonjudicial foreclosure sale and
 noting that “this particular type of harm may be caused by the
 failure of a foreclosing mortgagee to give proper notice of
 postponement,” but declining to address, on a less explicit
 record of harm than exists in the three cases in issue here,
 “the applicable measure of damages”).
                                 33
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 34 of 37    PageID #:
                                    6377


 (alteration omitted) (quoting Owen v. United States, 713 F.2d

 1461, 1464 (9th Cir. 1983)).

             However, Hungate, decided five years after the Ninth

 Circuit decided Kekauoha-Alisa, may suggest that the Ninth

 Circuit’s interpretation of UDAP claims was incorrect.           In

 discussing whether the borrower in Hungate had alleged

 sufficient facts to show the requisite harm supporting his UDAP

 claim, the Hawai‘i Supreme Court stated that the borrower “need

 only allege that ‘he has, as a direct and proximate result of

 [the lender’s] violation of section 480-2, sustained special and

 general damages’ to withstand a motion to dismiss.’”          139 Haw.

 at 412, 391 P.3d at 19 (alterations omitted) (quoting Compton,

 761 F.3d at 1054).     The Hawai‘i Supreme Court held that the

 borrower sufficiently stated a UDAP claim because “[b]ased on

 the allegations in the complaints, the factfinder could

 determine [the borrower] was injured by the foreclosure sale,

 which eliminated equity that [the borrower] held in the property

 and prevented him from using the property.”         Id.

             This court recognizes that Hungate addressed the

 factual allegations required to survive a motion to dismiss, not

 the evidence required to survive a motion for summary judgment.

 In Kekauoha-Alisa, the Ninth Circuit was reviewing a decision

 made after a bench trial.      It is unclear to this court whether

 the Hawai‘i Supreme Court’s language in Hungate should be read

                                     34
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 35 of 37   PageID #:
                                    6378


 as stating that, to demonstrate harm under section 480-2, a

 borrower need only provide evidence of lost use of the property

 and/or lost equity or investment in the property.          As a result,

 this court seeks guidance from the Hawai‘i Supreme Court on how,

 if at all, the effect of a mortgage should be factored into

 determining whether a borrower bringing a UDAP claim has

 suffered injury for purposes of presenting its liability case in

 the summary judgment context. 13

 VI.         ORDER.

             The Clerk of Court is directed to transmit a copy of

 this order to the Hawai‘i Supreme Court under official seal of

 the United States District Court of the District of Hawaii.            See

 Haw. R. App. P. 13(c).      The Clerk is also directed to provide

 “original or copies of all or any portion of the record” in this

 case as “[t]he Hawai‘i Supreme Court may, in its discretion,

 require.”    Id.



 13During a consolidated hearing on the class certification
 motions, Plaintiff Borrowers argued that, if this court
 determined that Plaintiff Borrowers had not established an
 injury, then this court lacked subject matter jurisdiction
 because Plaintiff Borrowers, absent any injury, lacked standing
 to proceed. Plaintiff Borrowers are confusing jurisdictional
 requirements with their burden on summary judgment. Certainly
 Plaintiff Borrowers must allege an injury for this court to
 exercise jurisdiction over their claims. But if Plaintiff
 Borrowers fail to offer evidence of injury, that is a failure of
 proof, not of jurisdiction. The question certified here goes to
 what Plaintiff Borrowers must prove to maintain their claims,
 not to whether Plaintiff Borrowers have at least alleged an
 injury.
                                 35
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 36 of 37   PageID #:
                                    6379


             The parties in each case shall file a joint notice in

 this court within one week of the Hawai‘i Supreme Court’s

 decision to accept or reject certification.         If the Hawai‘i

 Supreme Court accepts the certified question, the parties in

 each case shall file a joint status report to this court every

 six months after the date of acceptance, or more frequently if

 circumstances warrant.

             Further proceedings in this court are stayed pending

 action by the Hawai‘i Supreme Court.        The pending motions in

 Lima, Gibo, and Bald are hereby terminated without prejudice.

 After the Hawai‘i Supreme Court’s decision, the motions may be

 reinstated without filing additional papers.         A party wishing to

 reinstate a motion should submit a letter to the court

 specifying the motions to be reinstated.         All upcoming dates and

 deadlines in these cases are vacated.        Deadlines that have

 already expired are not affected by this order, meaning that, if

 new dates are later set, expired deadlines are not automatically

 extended.

             The court directs the Clerk to administratively close

 all three cases while the matter is pending in the Hawai‘i

 Supreme Court.

 \

 \

 \

                                     36
Case 1:13-cv-00135-SOM-RT Document 203 Filed 05/16/19 Page 37 of 37   PageID #:
                                    6380


             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, May 16, 2019.


                              /s/ Susan Oki Mollway

                              Susan Oki Mollway
                              United States District Judge

 Lionel Lima, et al. v. Deutsche Bank National Trust Company,
 Civ. No. 12-00509 SOM-WRP, Evelyn Jane Gibo, et al. v. U.S. Bank
 National Association, Civ. No. 12-00514 SOM-WRP, and David Emory
 Bald, et al. v. Wells Fargo Bank, N.A., Civ. No. 13-00135 SOM-
 RT; ORDER CERTIFYING A QUESTION TO THE HAWAI‘I SUPREME COURT.




                                     37
